Citation Nr: 0607231	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1992, for the award of an 80 percent evaluation for residuals 
of a fracture of the right femur with femoral and sciatic 
nerve damage and complete foot drop; degenerative joint 
disease and fibrous ankylosis of the right ankle; and 
degenerative joint disease of the right knee with limitation 
of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO effectuated the Board's grant of an 80 percent 
evaluation for the service-connected residuals of a fracture 
to the right femur and assigned an effective date of November 
20, 1992. 

The Board remanded this claim in November 2003 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

At the time of the October 1968 rating decision, the medical 
evidence of record showed that the service-connected fracture 
of the right femur with femoral and sciatic nerve damage and 
complete foot drop undebatably met the criteria for an 
80 percent evaluation under 38 C.F.R. Part 4, Diagnostic Code 
8520.


CONCLUSION OF LAW

The October 1968 rating decision was clearly and unmistakably 
erroneous in failing to grant an 80 percent evaluation under 
38 C.F.R. Part 4, Diagnostic Code 8520.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's current claim is premised on entitlement to an 
earlier effective date for the award of an 80 percent 
evaluation for the service-connected fracture of the right 
femur with femoral and sciatic nerve damage and complete foot 
drop.  The veteran had been assigned a 60 percent evaluation 
for that disability since January 1, 1969.  In a February 
2001 decision, the Board granted an 80 percent evaluation and 
determined that the veteran's disability would most 
appropriately be rated under 38 C.F.R. Part 4, Diagnostic 
Code 8520.  This determination was effectuated by the RO in 
the May 2001 rating decision on appeal.  The RO assigned an 
effective date of November 20, 1992, for the 80 percent 
evaluation under 38 C.F.R. Part 4, Diagnostic Code 5255.  

The veteran asserts that he should have been given an 
80 percent evaluation for the service-connected fracture of 
the right femur with femoral and sciatic nerve damage and 
complete foot drop at the time that service connection was 
granted and that VA committed error in not doing so.  
Specifically, he states that the evidence of record at the 
time of the October 1968 rating decision, which assigned the 
service-connected disability a 60 percent rating, showed that 
he warranted an 80 percent evaluation under Diagnostic Code 
8520.  Therefore, he argues that the effective date for the 
award of the 80 percent evaluation should be as of the time 
the RO assigned it a 60 percent evaluation, here, January 1, 
1969.

The RO addressed the veteran's claim for clear and 
unmistakable error in the March 2002 statement of the case 
and the September 2005 supplemental statement of the case, 
and thus that specific issue is currently before the Board.  

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) does not apply to a claim for clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (Holding VCAA inapplicable to claims of clear 
and unmistakable error).  Therefore, it will not address the 
VCAA.

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous. Otherwise prior rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  

The veteran was granted service connection for fracture of 
the right femur with femoral and sciatic nerve damage and 
complete foot drop in a June 1968 rating decision and 
assigned a 100 percent evaluation, effective March 13, 1968.  
He sustained this injury in a hostile mortar attack in May 
1967, which included a laceration of the right femoral vein 
and contusion of the femoral artery with transient spasm and 
division of the right sciatic nerve.  It was noted in the 
June 1968 rating decision that the veteran would be examined 
to determine if the veteran had loss of use of his right 
lower extremity.

A September 1968 VA examination report shows the veteran had 
complete right foot drop.  The examiner noted the veteran 
wore a compete right foot drop brace and complained of a loss 
of feeling in the dorsum of his right foot and lateral calf.  
Examination of motor strength revealed 20 percent weakness in 
extension and flexion of the right knee.  In noting the 
veteran had complete foot drop, the examiner stated he had 
loss of plantar flexion, dorsiflexion, extension and flexion 
of the toes, and eversion of the right foot.  Right knee jerk 
was diminished and right ankle jerk was absent.  There was 
decreased pinprick and light touch in the peroneal and sural 
nerve distribution.  The examiner diagnosed sciatic 
neuropathy, right, secondary to trauma with complete right 
foot drop and sensory loss.  He noted that the right calf was 
10 1/2 inches on the right and 13 inches on the left.  X-rays 
taken at that time showed a healed fracture involving the 
femoral shaft.  

In the October 1968 rating decision, the RO reported the 
findings from the September 1968 examination and determined 
that the service-connected disability warranted a 60 percent 
evaluation under Diagnostic Code 5255, effective January 1, 
1969.

Under Diagnostic Code 5255 (which has not changed since 
1968), fracture of surgical neck of the femur, with false 
joint warranted a 60 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5255 (1968).  Fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace also 
warranted a 60 percent evaluation.  Id.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warranted an 80 
percent evaluation.  Id.  

Under Diagnostic Code 8520 (which has not changed since 
1968), complete paralysis of the sciatic nerve warrants an 80 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 8520 
(1968).  Complete paralysis of the sciatic nerve is 
manifested by the foot dangling and dropping, no active 
movement possible of the muscles below the knee, and 
"weakened or (very rarely) lost" flexion of the knee.  Id.  

After having carefully reviewed the evidence of record at the 
time of the October 1968 rating decision and the law in 
existence at that time, the Board finds that the October 1968 
RO rating decision contains clear and unmistakable error.  
See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  At the time 
of the rating decision, the medical evidence showed that the 
veteran's service-connected disability undebatably met the 
criteria for an 80 percent evaluation under Diagnostic Code 
8520.  See 38 C.F.R. Part 4, Diagnostic Code 8520.  For 
example, he had sciatic nerve damage; he had foot drop; he 
had loss of plantar flexion, dorsiflexion, extension and 
flexion of the toes, and eversion of the right foot; and he 
had weakness in flexion of the right knee.  See id.  All of 
these symptoms are contemplated by the 80 percent evaluation 
under Diagnostic Code 8520.  See id.

The 60 percent evaluation under Diagnostic Code 5255, 
however, contemplated false joint or nonunion of the femur-
neither of which the veteran had.  Further, Diagnostic Code 
5255 does not contemplate sciatic nerve damage, to include 
foot drop, and the medical evidence at that time showed the 
veteran's symptoms largely, or almost exclusively, involved 
the peripheral nervous system and not the musculoskeletal 
system.  As such, the Diagnostic Code addressing the sciatic 
nerve should have been considered and, had it been 
considered, the veteran would have been awarded an 80 percent 
evaluation.  See id.  While the RO granted special monthly 
compensation on account of loss of use of the right foot, 
which would indicate that it took into consideration the fact 
that the veteran had foot drop, the Diagnostic Code applied 
at that time was not the correct one, for the reasons stated 
above.  

The Board finds that it is clear that the regulatory 
provisions extant at the time were incorrectly applied, and 
compels the Board to determine that the October 1968 RO 
rating decision was clearly and unmistakably erroneous in 
failing to award an 80 percent evaluation for fracture of the 
right femur with femoral and sciatic nerve damage and 
complete foot drop under 38 C.F.R. Part 4, Diagnostic Code 
8520.  Oppenheimer, 1 Vet. App. at 372; Russell, 3 Vet. App. 
at 313-14. 


ORDER

The October 1968 RO rating decision was clearly and 
unmistakably erroneous to the extent that it failed to award 
an 80 percent evaluation for the service-connected fracture 
of the right femur with femoral and sciatic nerve damage and 
complete foot drop under 38 C.F.R. Part 4, Diagnostic Code 
8520.  To this extent, the veteran's claim for an earlier 
effective date for the award of the 80 percent evaluation is 
granted, effective January 1, 1969.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


